Citation Nr: 1129394	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-17 935	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a low back injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which essentially reopened and denied the Veteran's claim of service connection for residuals of a back injury.  The Veteran disagreed with this decision in January 2003.  An RO hearing was held in February 2004.  This matter also is before on the Board on appeal of a January 2008 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  A Travel Board hearing was held at the RO in March 2009 before the undersigned acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in October 2009, the Veteran notified VA that he had moved to the jurisdiction of the RO in Chicago, Illinois.  That facility retains jurisdiction over this appeal.

The Board notes that previous final RO decisions denied the claim for service connection for residuals of a back injury.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of a back injury is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Claims (or applications to reopen claims) for service connection for residuals of a back injury were denied by the RO in March 1985, March 1989, September 1996, and by a July 2001 RO decision; this decision was not appealed and it became final.

2.  The evidence received subsequent to the July 2001 RO decision is either duplicative or cumulative of previously considered evidence and it is not so significant that it must be considered in order to decide fairly the merits of the claim of service connection for residuals of a back injury.

3.  Service connection is in effect for depression associated with erectile dysfunction, evaluated as 70 percent disabling effective March 19, 2004, for post-operative bilateral inguinal hernia, evaluated as 20 percent disabling effective September 1, 2003, for ilioinguinal nerve entrapment (claimed as chronic testicular pain) associated with post-operative bilateral inguinal hernia, evaluated as 10 percent disabling effective March 19, 2004, and for erectile dysfunction associated with post-operative bilateral inguinal hernia, evaluated as 0 percent disabling effective March 19, 2004; the Veteran's combined disability evaluation for compensation is 80 percent effective March 19, 2004.

4.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The July 2001 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  Evidence received since the July 2001 RO decision in support of the claim of service connection for residuals of a back injury is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2001).

3.  A total rating based on individual unemployability due to service-connected disability is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a total disability rating based on individual unemployability (TDIU), which constitutes a complete grant of the Veteran's claim as to this issue.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With respect to the Veteran's request to reopen the previously denied claim of service connection for residuals of a back injury, the Board notes that, before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April and December 2001, December 2009, and in May 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pursuant to the Board's September 2009 remand, the December 2009 and May 2010 VCAA notice letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for residuals of a back injury, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for residuals of a back injury.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the December 2009 and May 2010 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2001 letter was issued to the appellant and his service representative prior to the November 2002 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  As noted above, additional notice was provided in several subsequent letters, and the claim was readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Id.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has not been received to reopen the Veteran's claim of service connection for residuals of a back injury.  Accordingly, the Board finds that an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence

A March 1985 administrative decision by the Winston-Salem RO found that the Veteran fell from a third-story window while intoxicated in April 1983 during service, injuring his back.  The RO determined that although the Veteran was discharged for his back disability, the back disability was the result of his own willful misconduct, and the back injury was not incurred in the line of duty.  

An unappealed March 1985 RO decision denied the Veteran's original claim for service connection for residuals of a back injury; the RO found that the Veteran's back injury was incurred in an April 1983 fall and that the injury was not incurred in the line of duty.  

A March 1989 RO decision denied an application to reopen a claim for service connection for residuals of a back injury; and a September 1996 RO decision denied the claim for service connection for a back injury, finding that the March 1985 decision was final.  An unappealed July 2001 RO decision denied an application to reopen the claim for service connection for residuals of a back injury.  In August 2001, the veteran filed his current application to reopen the claim for service connection for residuals of a back injury.

The Veteran contends that he has submitted new and material evidence to reopen the previously denied claim of service connection for residuals of a back injury.  He specifically contends that his initial in-service back injury was incurred in the line of duty and was not the result of his own willful misconduct.  He also contends that he is entitled to reopen the prior claim because he has experienced continuous low back pain since his initial in-service injury.
 
The Board notes that the Veteran has moved between states several times since he filed his original claim for service connection, and his claims file was therefore under the jurisdiction of different ROs over the years.  His original claims file, including his service treatment records and the March 1985 administrative decision, was considered by the RO at the time of the RO decisions in 1985, 1989, and 1996.  Records on file reflect that in September 2000, the New Orleans RO established a rebuilt folder, because the original claims file could not then be located.  The July 2001 rating decision was issued without the original claims file.  The claims file was later found and all of the Veteran's records were placed in the claims file; the complete record is now before the Board.

In July 2001, the RO essentially reopened and denied the Veteran's claim of service connection for residuals of a back injury.  The RO noted that, although the Veteran's original claims file and service treatment records could not be located, his VA outpatient treatment records contained diagnoses of low back problems.  The RO also noted that, although the Veteran contended that he had injured his low back when he fell from a 3-story building in service, there was no objective evidence to support this assertion.  Thus, the claim was denied.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the July 2001 rating decision and it became final.

The claim of service connection for residuals of a back injury may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for residuals of a back injury on a VA Form 21-4138 which was date stamped as received by the RO on August 27, 2001.  New and material evidence is defined by regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  The amended version of 38 C.F.R. § 3.156(a), however, is applicable only to claims filed on or after August 29, 2001.  Because the Veteran filed this application to reopen his claim of service connection for residuals of a back injury on August 27, 2001, the earlier version of 38 C.F.R. § 3.156(a) is applicable to this claim.  

As relevant to this appeal, new and material evidence means evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the amended version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, the prior version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is applicable to the Veteran's request to reopen the previously denied service connection claim for residuals of a back injury.  The pre-August 2001 version of § 3.156(a) does not include the language "enabling" reopening of a previously denied claim that the Court analyzed in Shade.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's appeal.  

Evidence before VA at the time of the prior final decisions in 1985, 1989, and 1996 included the Veteran's DD Form 214 reflecting that he was discharged for disability that was not in the line of duty, service treatment records reflecting that he was intoxicated when he fell from the third story of a building, injuring his back, service personnel records, the Veteran's assertions that his back injury was in the line of duty, and the March 1985 administrative decision by the RO.

With respect to the Veteran's application to reopen a claim of service connection for residuals of a back injury, the evidence before VA at the time of the prior final RO decision in July 2001 consisted of a rebuilt claims file which included VA outpatient treatment records, a report of VA examination in February 2001, and correspondence sent from VA to the Veteran requesting that he provide any evidence in his possession in light of the missing claims file.  (The Board notes again that although the Veteran's claims file apparently was missing at the time of the July 2001 rating decision, it subsequently was located and all relevant documents appear to be of record.)  The RO noted that, although the Veteran had reported on VA outpatient treatment that he had injured his back during active service, there was no objective evidence to support this assertion.  The RO also noted that, although the Veteran's VA outpatient treatment records showed current treatment for low back problems, they were not related to active service.  Thus, the claim was denied.  

Since the July 2001 RO decision, additional evidence includes voluminous additional VA outpatient treatment records, the Veteran's lay statements, and his RO and Board hearing testimony.  The Board again notes that, although the Veteran's original claims file and service treatment records apparently were missing at the time of the July 2001 rating decision, his claims file was rebuilt and these records subsequently were found and associated with the claims file.  As noted, these records were in the claims file and considered at the time of the 1985, 1989, and 1996 final RO decisions.  These records are not new as they were previously of record. 

The Veteran's complete SSA records also have been received since July 2001 and associated with the claims file.  The newly received medical evidence confirms that the Veteran continues to receive outpatient treatment for a variety of low back problems.  For example, VA examination dated in February 2002 resulted in a diagnosis of a history of a fracture of L2 in 1983 with subsequent operation with a rod placement with continued back pain.  These records are cumulative, not new, as they merely confirm the continued existence of a back disability.

In a November 2002 administrative decision, RO personnel confirmed prior findings by the relevant service department (in this case, the U.S. Army) during the Veteran's active service and by VA in March 1985 that the Veteran's in-service back injury had not been incurred in the line of duty and instead was the result of his own willful misconduct due to alcohol intoxication at the time of this injury.  This document is cumulative, as the same findings were made in the March 1985 RO administrative decision.

A VA examiner stated in a December 2009 letter that the Veteran "sustained [a] spine injury when he fell from [the] 3rd floor while on active military duty in April 1983.  He underwent surgery and has had back pain since then."  The Veteran also reported to this VA examiner that his low back pain and stiffness had worsened "over the years" and he experienced disc bulges, disc herniation, and facet joint disease in his spine.  This VA examiner also stated that the Veteran's daily activities were limited due to low back pain which was unlikely to improve over time.  The VA examiner's opinion notes the Veteran's previously reported history of an in-service back injury but does not address the fact that this injury was not incurred in the line of the duty and instead was the result of his own willful misconduct due to alcohol intoxication.  Thus, although this document is new evidence, it is not material.

A review of the Veteran's SSA records shows that they consist of duplicate copies of the Veteran's post-service VA treatment records.

With respect to the Veteran's application to reopen a previously denied claim of service connection for residuals of a back injury, the Board notes that the evidence that was of record in July 2001 showed that the Veteran had been diagnosed as having a low back disability but there was no competent evidence linking this disability to active service or any incident of service, to include his initial in-service back injury.  There also was no evidence contradicting the prior findings that the Veteran's initial in-service back injury was not incurred in the line of duty and instead was the result of his own willful misconduct due to alcohol intoxication.  The additional evidence received since the July 2001 decision does not tend to contradict the prior findings regarding the Veteran's willful misconduct at the time of his initial in-service back injury.  The additional evidence merely confirms that the Veteran has been evaluated and treated for back problems since service separation and, although he continues to report a history of in-service back injury, he also continues to dispute the prior determinations that this injury was not incurred in the line of the duty and instead was the result of his own willful misconduct due to alcohol intoxication.  The Veteran's contentions are duplicative, not new, as they were of record at the time of the prior final denials of the claim for service connection for residuals of a back injury.

The Veteran's representative now contends that the Veteran's service-connected psychiatric disorder aggravated his drinking, which could tend to show that it resulted in his fall in service, and that this constitutes new and material evidence.  The Board finds that this argument is unavailing, as the Veteran's currently service-connected disability of depression was granted in 2004 secondary to service-connected erectile dysfunction, and is not shown to have been incurred in (or even to have existed) in service.  Service connection was awarded for erectile dysfunction in 2004.

The Board finds that the additional evidence submitted since the prior final decision is cumulative or redundant of evidence previously considered by VA in the July 2001 rating decision and the prior final RO decisions in 1985, 1989 and 1996.  The additional evidence does not tend to show that the Veteran's initial in-service back injury was incurred in the line of the duty and was not the result of his own willful misconduct.  The Board therefore finds that the newly submitted evidence, by itself or in connection with the evidence previously assembled, is not so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim of service connection for residuals of a back injury is not reopened.

TDIU

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

As noted, service connection is in effect for depression associated with erectile dysfunction, evaluated as 70 percent disabling effective March 19, 2004, for post-operative bilateral inguinal hernia, evaluated as 20 percent disabling effective September 1, 2003, for ilioinguinal nerve entrapment (claimed as chronic testicular pain) associated with post-operative bilateral inguinal hernia, evaluated as 10 percent disabling effective March 19, 2004, and for erectile dysfunction associated with post-operative bilateral inguinal hernia, evaluated as 0 percent disabling effective March 19, 2004.  The Veteran's combined disability evaluation for compensation is 80 percent effective March 19, 2004.  See 38 C.F.R. § 4.25 (2010).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The competent evidence shows that the Veteran's service-connected depression associated with erectile dysfunction has interfered with his employability.  When he filed his TDIU claim in June 2007, the Veteran contended that his service-connected depression associated with erectile dysfunction had interfered with his employabilility.  He reported that he last had worked from 2000-2002 as a private security guard.  The Veteran testified credibly before the Board in March 2009 that, while he was employed as a security guard prior to 2002, he became frustrated and angry all of the time.  He also testified that he wasn't able to deal with his supervisors effectively or with the pressure of his former job as a private security guard.  He testified further that he was unable to lift more than 20 pounds due to his service-connected post-operative bilateral inguinal hernia.  He also testified further that testicular pain associated with his service-connected ilioinguinal nerve entrapment also interfered with his employment and caused him to become frustrated and angry at his own physical limitations.  The Veteran's wife testified that her husband often was angry, irritable, moody, childish, and frequently became upset with her.  She also testified that her husband experienced frequent outbursts of anger and was unable to focus on tasks.  The Veteran then testified that he frequently was unable to finish projects that he had started due to his service-connected depression.  He explained that his testicular pain interfered with his ability to have sexual relations with his wife and increased his frustration and anger.

The Board notes that the Veteran's current combined disability evaluation for compensation is 80 percent.  There also is one disability (in this case, depression associated with erectile dysfunction) which is evaluated as 60 percent disabling or more.  Accordingly, the Veteran meets the criteria for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

In a handwritten March 2011 letter submitted directly to the Board along with a waiver of RO jurisdiction, a VA physician stated that service connection was in effect for a "major depressive illness" that the Veteran currently experienced.  This physician also stated that the Veteran's service-connected depression "is complicated by severe cognitive problems, especially affecting memory."  He noted that the Veteran had been "instructed not to drive."  This physician concluded that the Veteran's "mood and cognitive problems, especially memory problems, affect his daily functioning adversely, and impair his ability to organize his tasks and remember things in a way that would be necessary for employment."  This VA physician also concluded that the Veteran's impairment due to his service-connected depression with erectile dysfunction "make it unlikely that he would success in a competitive work environment and unlikely he would be able to interact appropriately with supervisors and co-workers."  These findings are in accord with the credible testimony from the Veteran and his wife in March 2009 that his service-connected depression associated with erectile dysfunction had interfered with his former employment as a security guard and prevented him currently from concentrating on or completing tasks or projects that he had begun.

In summary, because the competent evidence suggests that the Veteran is unable to secure and maintain substantially gainful employment solely as a result of his service-connected depression associated with erectile dysfunction, and because the schedular criteria for a TDIU have been met, the Board finds that entitlement to a TDIU is warranted.  


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for residuals of a back injury is not reopened.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


